DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions

Claims 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2019.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 14-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelor (WO 2013/181580; cited in Applicant’s IDS) in view of Xu et al. (US 2011/0190468), and Ferencz (US 2017/0190852).  Xu and Ferencz were cited in a prior Office action.
Regarding Claims 1-4, 14, and 23, Batchelor teaches a synthetic article comprising at least one polyester resin adhesive and at least one lignin-based material (Abstract).  Table 3 (p. 11) illustrates a binder composition comprising 1 part pMDI (polymeric diphenylmethane diisocyanate), 1 part 3GST (commercially available poly(trimethylene succinate-co-terephthalate); and 3 parts LLDPE (linear low density polyethylene).  This is equivalent to a binder composition comprising 20 wt% polyester comparable to the claimed component (i); 20 wt% of a polyisocyanate which reads on the claimed component (iii); and 60 wt% polyethylene which reads on the claimed component (v).
Batchelor’s 3GST is based on (a) a dicarboxylic acid component comprising 50 mol% succinic acid (a saturated aliphatic dicarboxylic acid) and 50 mol% terephthalic acid (an aromatic dicarboxylic acid); and (b) 1,3-propanediol (i.e. a saturated aliphatic diol) as a diol component (p. 11, Table 3).  
Batchelor more broadly teaches toward the use of polyesters based on aliphatic and aromatic dicarboxylic acid units and 1,3-propanediol or 1,4-butanediol (p. 3, [0013]-[0014]), and discloses the use of poly(butylene succinate-co-terephthalate) (PBST) in parallel with 3GST (p. 4, [0015]).  Batchelor does not disclose a suitable number average molecular weight (Mn) for the polyester component of the binder composition.
Xu teaches a biodegradable polyester having improved appearance, heat resistance, and mechanical properties (p. 2, [0014]).  The polyester may be used in conjunction with an isocyanate compound (p. 4, [0037]-[0038]) and can be mixed with other polymers and cellulosic fillers such as wood to form structural materials (p. 5-6, [0047] and [0051]).  
Xu’s polyester is based on a dicarboxylic acid component (A1) comprising (A11) an aliphatic dicarboxylic acid such as succinic acid (p. 2, [0020]) and (A12) an aromatic dicarboxylic acid such as terephthalic acid (p. 2, [0021]).  The aliphatic dicarboxylic acid (A11) is included in the amount of 20-100 mol% and the aromatic dicarboxylic acid (A12) is included in the amount of 0-80 mol% (p. 2, [0020]).
The polyester includes a diol component (A2) exemplified by aliphatic saturated diols such as 1,3-propanediol and 1,4-butanediol (p. 2, [0023]).  Xu’s examples illustrate a variety of polyesters having Mn values ranging from 38,000 (p. 9, [0105]-[0107]) to 95,400 (p. 8, [0090]-[0092]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a polyester according to Xu for use in Batchelor’s binder in order to take advantage of its improved appearance, heat resistance, and mechanical properties.  
Neither Batchelor nor Xu teach a compound containing silicon as required by the claimed component (iv).
In the same field of endeavor, Ferencz teaches a binder for fiber material.  The binder is based on a polyester polyol and a polyisocyanate (Abstract).  The binder may also include 0.1-10 wt% of an organofunctional silane (i.e. organosilane) adhesion promoter (p. 6, [0069]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Batchelor in view of Xu as applied above, and further in view of Ferencz to include 0.1-10 wt% of a silane adhesion promoter to improve adhesion between Batchelor’s binder and lignin-based material.  This would be desirable in view of Batchelor’s teaching toward a polyester-based binder which functions as an adhesive (Abstract).  Modification in this way reads on Claims 1-4, 14, and 23.
Regarding Claims 8 and 18-20, Batchelor’s only cross-linking and/or chain extender agent present in Table 4 is pMDI, a polyisocyanate recognized in the art as having a plurality of isocyanate groups.  Thus, 100 wt% of the cross-linking and/or chain extender agent is a compound having multiple isocyanate functional groups.
Regarding Claims 9 and 10, Batchelor teaches the use of MDI, recognized in the art as 4,4’-diphenylmethane diisocyanate.
Regarding Claims 5 and 15-17, Xu teaches polyesters which may include 0 mol% aromatic dicarboxylic acids (p. 2, [0019] and [0021]).  When no aromatic dicarboxylic acid is used, the resulting polyester will be aliphatic.
Regarding Claims 6 and 7, Xu’s polyester may consist of 100 mol% of component (A), which may be based on a dicarboxylic acid component (A1) including 100 mol% of component (A11) exemplified by aliphatic dicarboxylic acids such as succinic acid (p. 2, [0017]-[0020]), and a diol component (A2) which may include up to 99.9 wt% of an aliphatic diol such as 1,4-butanediol (p. 2, [0023]).  One of ordinary skill in the art will recognize these portions of Xu as teaching toward poly(1,4-butylene succinate).

Response to Arguments

Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive.
Applicant’s summary of the claimed invention presented at pages 7-8 of the 8 January 2021 response is noted. Applicant’s characterization of the Batchelor and Xu references individually appearing from the last full paragraph of page 8 through the sixth full paragraph of page 9 is not disputed.  When considered either individually or collectively, Batchelor and Xu do not teach all elements of the claimed invention.  The remaining features of the claims are taught by Ferencz as applied in the grounds of rejection above.
In the first paragraph of page 10, Applicant argues that Ferencz does not specifically disclose organosilanes, halosilanes, silanols, or silazanes as compounds containing silicon. 
Applicant’s remarks acknowledge that Ferencz teaches organofunctional silanes.  The terms “organosilane” and “organofunctional silane” are recognized in the art as interchangeable synonyms referring to identical materials.  The claimed organosilane and Ferencz’s organofunctional silane differ in name only.
In the final paragraph of page 9 Applicant notes that Claim 1 has been amended to limit the silicon-containing compound (iv) to amounts of “from above 3 to 40%”.  In the second paragraph at page 10, Applicant argues that the preferred range disclosed by Ferencz is 0.5-3%, which differs from the amended range.
Applicant’s attention is directed to page 6, [0069] of Ferencz.  The prior art discloses a preferred range of 0.1-10 wt%, and a more preferred range of 0.2-5 wt%. Both of these ranges overlap the claimed range.  Ferencz’s most preferred range of 0.5-3 wt% falls somewhat below the claimed lower limit of “above 3” wt%.  In disclosing this most preferred range, Ferencz does not in any way disparage or otherwise discourage the use of amounts in the somewhat broader ranges.  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  The prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives where such disclosure does not criticize, discredit, or otherwise discourage the claimed embodiments.  See MPEP 2123.  Therefore, the claimed range remains obvious over the broader range disclosed by Ferencz at page 6, [0069].
Applicant’s characterization of Ferencz in paragraphs 3-4 of page 10 is not disputed.  Ferencz is relied upon only to teach the use of a silane adhesion promoter.  The remaining components of the claimed binder mixture are taught by Batchelor and Xu.
Applicant argues that one skilled in the art would not be motivated to use the teachings of Ferencz since the reference’s binder does not allow for avoiding or limiting the use of traditional resins containing formaldehyde in order to reduce health and environmental problems.
Applicant’s argument is accurate inasmuch as Ferencz does not attempt to solve the same problem broadly addressed by the claimed invention.  Ferencz is relied upon to teach one specific element of the claimed invention - the silicon-containing compound (iv).  Ferencz’s teachings are reasonably pertinent to problems faced by the Applicants.  For instance, the instant specification notes the need to overcome problems with mechanical properties associated with alternative binders when attempting to address the broader problems associated with formaldehyde-based resins.  Ferencz teaches the use of organosilanes to promote adhesion between a polyester polyol-based binder and wood fiber in compositions used to form boards.  One of ordinary skill in the art will at once recognize the direct link between the adhesion of a binder resin to wood fiber and the mechanical properties of the boards formed from such compositions.
Applicant argues that a showing of unexpected results is not needed because a prima facie case of obviousness has not been established.
Applicant’s argument is noted; however, a prima facie finding of obviousness has been established in the grounds of rejection above.  This finding has not yet been overcome either by amendment or by argument.
The remainder of Applicant’s arguments allege that the examples in the instant specification show unexpected results which are evidence of non-obviousness of the claimed invention.
In the third full paragraph of page 11, Applicant argues that the key components of the claimed composition are the polyester of item (i) and the silicon-containing compound of item (iv).  Applicant notes that the remaining components of the composition do not show any particular character in the final composition that differs from their typical functions, and in some cases can be absent.
Focusing only on the key components identified by the Applicant, the examiner notes that each of the examples falling within the scope of the claims employ poly(1,4-butylene succinate) (PBS) obtained in either Preparative Example 1 (PBS-1) or Preparative Example 2 (PBS-2).  
PBS-1 and PBS-2 are obtained from starting materials including succinic acid and 1,4-butanediol.  These represent a single species of the claimed (a2) and (b1) subunits of component (i).  Component (a2) is open to all saturated aliphatic dicarboxylic acids, while (b1) is open to all saturated aliphatic diols.  A single species is not reasonably representative of either genus, which when considered together encompass any combination of all known saturated aliphatic dicarboxylic acids and all saturated aliphatic diols.
Component (i) may also include up to 80 mol% of virtually any aromatic dicarboxylic acid, up to 5 mol% of any unsaturated aliphatic dicarboxylic acid, and up to 5 mol% of any unsaturated aliphatic diol.  None of these monomer units are represented in the examples. 
Applicant’s examples include a single species of component (i) which has been identified as key in obtaining good flexibility and toughness properties.  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  See MPEP 716.02(d).  However, in this case, there is no adequate basis to reasonably conclude that the great number and variety of materials encompassed by the claimed component (i) would behave in the same manner as the tested species.
Moving to the second key component identified by the Applicant, the claimed silicon-containing compound (iv) is open to organosilanes, halosilanes, silanols, and silazanes.  Examples 1-13 employ one of two silicon-containing compounds, 3-isocyanatopropyltriethoxysilane (ICPTES) or 3-glycidoxypropyltrimethoxysilane (GLYMO).  These are both species falling within the genus of organosilanes.  This broadly claimed genus encompasses a wide range of compounds which may have significantly different structure and functionality.  See, for instance, Applicant’s general formulas (I)-(III) presented in the instant specification in the paragraph spanning pages 10-11.  It is not clear how results associated with two species of organosilanes could reasonably be extended to the full claimed range of organosilanes given the breadth of the genus and the significant variations in structure and functionality it encompasses.
Results associated with organosilanes cannot reasonably be extended to halosilanes, silanols, and silazanes, none of which are included in the examples, based on the structural and functional differences between the four genera or classes of compounds.  No evidence has been presented for any of these groups of silicon-containing compounds.  
Even if consideration were limited only to the components (i) and (iv) identified by Applicant as being key, the examples in the specification are not reasonably commensurate in scope with the claims.  While Applicant’s discussion of the facts in In re Clemens, 622 F.2d 1029 (CCPA, 1980) is noted, this discussion does not overcome the deficiencies in the scope of the key components of the claimed composition discussed above.  The requirement for unexpected results to be reasonably commensurate in scope with the claims extends beyond the specific fact pattern addressed in Clemens.
The examiner further notes that consideration of the scope of the examples relative to the claims is not limited solely to components considered by the Applicant to be key or critical.  None of components (ii), (iii), (v), or (vi) are reasonably commensurate in scope with the claimed invention as discussed at length at pages 9-13 of the Office action dated 8 July 2020.
Applicant argues that a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.  
 As indicated above, Applicant’s examples include a single species of polyester (i) and two species falling within one genus of silicon-containing compounds included in component (iv).  As stated above, there is no adequate basis to reasonably conclude that the great number and variety of materials encompassed by the claimed component (i) would behave in the same manner as the tested species, nor is there any adequate basis to reasonably conclude that halosilanes, silanols, and silazanes would behave in the same manner as the two tested organosilane species.  The same is true of the remaining components of the claimed composition.
Applicant need not present evidence for every embodiment falling within the scope of the claim, but the evidence of record is not sufficient to overcome a prima facie determination of obviousness for the reasons discussed above and in the previous Office action.  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762